MEMORANDUM DECISION                                                   FILED
Pursuant to Ind. Appellate Rule 65(D), this                      Dec 02 2016, 8:23 am
Memorandum Decision shall not be regarded as                          CLERK
precedent or cited before any court except for the                Indiana Supreme Court
                                                                     Court of Appeals
purpose of establishing the defense of res judicata,                   and Tax Court

collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Stephani Merrell,                                        December 2, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1604-CR-710
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable David J. Certo,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 49G12-1507-CM-26941




Sharpnack, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-710 | December 2, 2016    Page 1 of 5
                                            Statement of the Case
[1]   Stephani Merrell appeals her conviction by jury of refusal to provide
                                                        1
      identification, a Class C misdemeanor. We affirm.


                                                    Issue
[2]   Merrell raises one issue, which we restate as: whether the evidence is sufficient

      to sustain her conviction.


                                   Facts and Procedural History
[3]   On July 30, 2015, Sergeant Roger Tuchek of the Indianapolis Police

      Department was driving a fully marked police car in Indianapolis. He saw a

      Honda CRV driving slowly with its emergency lights blinking. The Honda was

      loaded with long wooden pallets, some of which were stacked on top of the

      vehicle while others were sticking out of its rear hatch. The pallets on the roof

      were tied down with twine, and pieces of cardboard had been placed between

      the pallets. The cardboard pieces were flying off of the Honda and landing in

      traffic.


[4]   Sergeant Tuchek stopped the Honda and approached its driver’s side window.

      A woman, later identified as Merrell, was sitting in the driver’s seat, and no one

      else was in the car. Sergeant Tuchek identified himself, explained why he had




      1
          Ind. Code § 34-28-5-3.5 (1998).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-710 | December 2, 2016   Page 2 of 5
      stopped Merrell, and asked to see her driver’s license and vehicle registration.

      Merrell was manipulating her cell phone and did not immediately respond.


[5]   Sergeant Tuchek repeated his request to see Merrell’s license and registration.

      She did not respond to those requests and instead began to discuss her medical

      problems as she continued to manipulate her cell phone. When Sergeant

      Tuchek asked Merrell what she was doing with her phone, she responded that

      she was trying to record him.


[6]   Sergeant Tuchek again asked to see a driver’s license and registration, and

      Merrell said she would look for it, but she kept manipulating her phone instead.

      He asked her to produce identification a total of six to ten times, but she did not

      comply, even after Sergeant Tuchek warned Merrell she could be arrested for

      failure to comply. Merrell also refused to state her name or date of birth. At

      one point, Merrell told Sergeant Tuchek a string of numbers, but he did not

      understand what they were. She then told him “she doesn’t need to give me

      anything and that she won’t give me anything.” Tr. p. 33.


[7]   Eventually, Sergeant Tuchek called for backup, and another officer arrived.

      Sergeant Tuchek asked Merrell to identify herself one final time, and she

      refused to comply. Next, he had her get out of the car and placed her in

      custody. Another officer searched the Honda and found Merrell’s driver’s

      license in a purse.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-710 | December 2, 2016   Page 3 of 5
[8]    The State charged Merrell with refusal to provide identification, a Class C

       misdemeanor. A jury determined she was guilty as charged, and the trial court

       imposed a sentence. This appeal followed.


                                    Discussion and Decision
[9]    When considering whether the evidence is sufficient to support an appellant’s

       conviction, we neither reassess witness credibility nor reweigh the evidence, as

       those tasks are reserved to the finder of fact. Delagrange v. State, 5 N.E.3d 354,

       356 (Ind. 2014). Rather, we consider only the evidence most favorable to the

       verdict. Id. If we find a reasonable trier of fact could infer guilt beyond a

       reasonable doubt, we will affirm. Griesemer v. State, 26 N.E.3d 606, 608 (Ind.

       2015).


[10]   In order to obtain a conviction for refusal to provide identification as a Class C

       misdemeanor, the State was required to prove beyond a reasonable doubt that

       Merrell (1) knowingly or intentionally (2) refused to provide her name, address

       and date of birth or driver’s license (3) to a law enforcement officer (4) who

       stopped her for an infraction or ordinance violation. Ind. Code § 34-28-5-3.5.


[11]   The evidence set forth above establishes that Sergeant Tuchek stopped Merrell’s

       vehicle because it appeared to be loaded in an unsafe manner and was

       endangering other motorists. Merrell refused to comply with the officer’s

       repeated requests for identification, even though her driver’s license was in her

       purse. She also refused to give her name or date of birth. Merrell continued to

       disobey Sergeant Tuchek’s requests for identification even though he warned

       Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-710 | December 2, 2016   Page 4 of 5
       her that she would be arrested if she failed to obey. The officers did not learn

       her identity until after she had been placed in custody. This is sufficient

       evidence from which a reasonable trier of fact could have inferred that Merrell

       knowingly or intentionally refused to provide identification to Sergeant Tuchek.

       See Johnson v. State, 933 N.E.2d 544, 548 (Ind. Ct. App. 2010) (evidence

       sufficient where defendant refused repeated requests to identify himself during a

       traffic stop).


[12]   Merrell points to her own testimony, in which she said she attempted to look

       for her license and registration but could not find her purse. She further stated

       she told Sergeant Tuchek her license number and date of birth, but he ignored

       her. Finally, she claims she was medically unable to comply with Sergeant

       Tuchek’s request because she was having an asthma attack. These arguments

       are requests to reweigh the evidence, which our standard of review forbids.


                                                Conclusion
[13]   For the reasons stated above, we affirm the judgment of the trial court.


[14]   Affirmed.


       Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1604-CR-710 | December 2, 2016   Page 5 of 5